Per Curiam.
This case was tried on May 16, on which day a motion for a new trial was overruled, exception taken, and leave given to file a bill of exceptions in thirty days. The bill was not filed until July 6. That was too late. A legal public highway, in actual use, is not embraced in a general covenant against incumbrances. It would be unreasonable that it should be. See Rawle on Cov. 141, et seq.
J. W. Gordon and Jno. A. Beal, for the appellant.
D. McDonald, for the appellee.
The judgment is affirmed, with 5 per cent, damages and costs.